Citation Nr: 1646872	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression, and to include as secondary to service-connected disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to June 1969, including combat service in the Vietnam War, for which his decorations included the Bronze Star Medal with "V" device.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied this claim in a January 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in July 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2010.  The examiner opined that it was less likely than not that the Veteran's diagnosed anxiety disorder was related to his active duty service.  The parties and the Court agreed that this opinion did not provide an adequate rationale and instructed the Board to obtain an additional examination or opinion with sufficient rationale.  

While this appeal was pending before the Court, VA received a separate claim from the Veteran for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer and erectile dysfunction.  In connection with that claim, the Veteran was afforded a VA examination in March 2016.  Although this examination preceded the July 2016 Joint Motion for remand, the parties did not acknowledge this newer examination and expressed no opinion as to whether the opinions and rationales contained therein are sufficient to meet the parties' requirements.  In an October 2016 statement, the Veteran's representative argued that the March 2016 examiner's rationale was insufficient.  The AOJ denied the new claim in an April 2016 rating decision and VA has not received a notice of disagreement.  

The Board finds that the March 2016 opinion provides insufficient rationale.  First, although the examiner opines, as the November 2010 VA examiner did, that the Veteran does not meet the full diagnostic criteria for PTSD, the examiner does not clarify which criteria the Veteran does or does not meet.  In addition, although the examiner opines that the Veteran's adjustment disorder with anxiety and depressive mood is unrelated to any residuals of prostate surgery, the examiner also opines that the Veteran's adjustment disorder is due in part to "age related limitations plus health issues" without specifying the limitations or issues in question.  For these reasons, this issue must be remanded for an additional examination and medical opinion.  Because the March 2016 examiner expressed a strong opinion as to the Veteran's credibility, the Board finds that an in-person examination is warranted instead of a medical opinion based on review of records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted, if at all possible, by a board of two psychiatrists or psychologists who have not heretofore seen or examined the Veteran, to determine the nature and etiology of any diagnosed psychiatric disorder, including anxiety, posttraumatic stress, depressive, and/or other specified disorders.  All indicated tests must be accomplished.  The examiners must be provided access to the files in Virtual VA and VBMS and the examiners must document their review thereof.  

The examiners should then provide an opinion, consistent with sound medical judgment, addressing the following:

(i) What are the Veteran's current psychiatric diagnoses? 

(ii) If the Veteran is not diagnosed with PTSD, the examiners must specify which of the diagnostic criteria for PTSD the Veteran does or does not meet.  The examiners should discuss the assessment of the Veteran's group mental health treatment counselors that he has PTSD.

(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability, including erectile dysfunction, voiding dysfunction, and other residuals of prostate cancer.  The examiners should discuss the March 2016 VA examiner's opinion that the Veteran has an acquired psychiatric disorder due, in part, to unspecified health issues.

The examiners must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiners should include a discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the appellant's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiners opine that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

All signs and symptoms of psychiatric disability should be reported in detail. The examiners should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

3.  The AOJ must ensure that the examiners' report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




